USCA11 Case: 20-12996     Date Filed: 03/16/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12996
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CEDRIC PAULK,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 9:08-cr-80109-WPD-1
                   ____________________
USCA11 Case: 20-12996       Date Filed: 03/16/2022     Page: 2 of 10




2                      Opinion of the Court                20-12996


Before ROSENBAUM, GRANT, and LUCK, Circuit Judges.
PER CURIAM:
       Cedric Paulk appeals the district court’s order denying his
motion for a reduced sentence under the First Step Act. See First
Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194 (Dec.
21, 2018). The government moves for summary affirmance, argu-
ing that there is no substantial question as to the outcome of the
case because the Supreme Court held in Terry v. United States, 141
S. Ct. 1858 (2021) that a sentence imposed under 21 U.S.C. section
841(b)(1)(C)—the statute under which Paulk was sentenced—is not
a “covered offense” and is therefore ineligible for relief under the
Act. We agree with the government that its position in this case is
clearly right as a matter of law and grant its motion for summary
affirmance.
       In 2008, a grand jury returned an indictment charging Paulk
with: (1) possession of a firearm after being previously convicted
of a felony offense, in violation of 18 U.S.C. section 922(g)(1); (2)
possession with intent to distribute a detectable amount of crack
cocaine within 1,000 feet of an elementary school, in violation of
21 U.S.C. section 841(a)(1), triggering the penalty provisions of 21
U.S.C. sections 841(b)(1)(C) and 860(a); and (3) possession with in-
tent to distribute a detectable amount of powder cocaine within
1,000 feet of an elementary school, in violation of 21 U.S.C. section
841(a)(1), also triggering the penalty provisions of sections
USCA11 Case: 20-12996         Date Filed: 03/16/2022     Page: 3 of 10




20-12996                Opinion of the Court                          3

841(b)(1)(C) and 860(a). Following a trial, the jury convicted Paulk
as charged.
        At sentencing, the district court determined that Paulk qual-
ified as an armed career criminal under the Armed Career Criminal
Act and would “get the enhancement.” His sentencing guideline
range was 262 to 327 months’ imprisonment. The district court
sentenced Paulk to 262 months’ imprisonment. We affirmed his
conviction and sentence on appeal. See United States v. Paulk, 372
F. App’x 971 (11th Cir. 2010).
       Paulk then filed several post-judgment motions challenging
his sentence. First, in 2011, he filed a pro se 28 U.S.C. section 2255
motion. Paulk argued that his sentences in counts two and three
violated the Sixth Amendment because the jury did not make find-
ings as to the amount of drugs he possessed; thus, Paulk argued, his
sentence exceeded the statutory maximum. The district court de-
nied the motion.
        In May 2016, Paulk filed a letter with the district court asking
it to review his sentence given the recent decisions in Johnson v.
United States, 576 U.S. 591 (2015), and Welch v. United States, 578
U.S. 120 (2016). The district court dismissed this request, explain-
ing that it lacked jurisdiction to entertain “what would be a second
or successive motion to vacate.” The district court said that this
dismissal was “without prejudice to [Paulk] filing a request with the
Eleventh Circuit Court of Appeals to file a successive motion to
vacate.” In June 2016, Paulk filed a pro se application with us
USCA11 Case: 20-12996       Date Filed: 03/16/2022     Page: 4 of 10




4                      Opinion of the Court                20-12996

seeking authorization to file a second or successive habeas corpus
petition raising a Johnson claim. We denied his request.
       Then, in 2019, Paulk filed a pro se motion requesting a sen-
tence reduction under the First Step Act. The district court denied
the motion on the grounds that the First Step Act did not affect
Paulk’s sentence because he “qualified as both an Armed Career
Criminal and a Career Offender under the sentencing guidelines.”
Because Paulk’s sentencing guidelines remained the same as a ca-
reer offender, the district court reasoned, the “crack cocaine reduc-
tion in the First Step Act [did] not affect his sentence.”
       Finally, in 2020, Paulk filed a second motion seeking a sen-
tence reduction under the First Step Act—the subject of this appeal.
He argued that he was eligible for relief under the First Step Act
because he was sentenced for possessing a detectable amount of
crack cocaine pursuant to section 841(b)(1)(C).             Section
841(b)(1)(C) offenses were covered offenses under the First Step
Act, Paulk maintained, making him “eligible for full resentencing
and relief.” Paulk’s motion did not cite to Johnson, let alone raise
a Johnson claim, and did not challenge the enhancement of his sen-
tence under the Armed Career Criminal Act.
       The district court denied Paulk’s second motion for relief
under the First Step Act. The district court explained that “[n]ei-
ther the change in the amounts of crack cocaine in the Fair Sen-
tencing Act nor the retroactivity of the First Step Act” applied to
Paulk. The district court reiterated its conclusion that the “crack
cocaine reduction in the First Step Act did not affect [Paulk’s]
USCA11 Case: 20-12996        Date Filed: 03/16/2022      Page: 5 of 10




20-12996                Opinion of the Court                         5

sentence” because his “guideline range was the same” as an armed
career criminal and a career offender.
       Paulk timely appealed from the district court’s 2020 order
denying him relief under the First Step Act. He maintained in his
notice of appeal that he was eligible for relief because he was sen-
tenced under 21 U.S.C. section 841(b)(1)(C), which was a “covered
offense.” At Paulk’s request, we appointed counsel.
       Paulk, through counsel, filed an initial brief, stating that the
issue on appeal is “whether Paulk is entitled to vacate his sentence
under Johnson.” Paulk argues at length that: (1) he no longer qual-
ified as an armed career criminal following Johnson and Welch;
and (2) he was not a career offender for purposes of the sentencing
guidelines. Paulk argues that his Johnson claim was not time-
barred because he raised a Johnson claim in his 2016 motion. He
alternatively argues that we should grant him authorization to file
a second habeas petition under section 2255.
       The government has moved for summary affirmance. The
government argues that summary affirmance is appropriate be-
cause: (1) the Supreme Court held in Terry that a 21 U.S.C. section
841(b)(1)(C) detectable amount offense is not a “covered offense”
under the First Step Act; and (2) the First Step Act only allows for
one motion for a sentence reduction, and Paulk’s 2020 motion was
successive. As to Paulk’s Johnson claim, the government argues
that the proper procedure would be for Paulk to file a standalone
request for leave to file a second or successive section 2255 motion,
USCA11 Case: 20-12996         Date Filed: 03/16/2022     Page: 6 of 10




6                       Opinion of the Court                  20-12996

rather than making this request in an unrelated appeal from an or-
der denying a First Step Act motion.
       Summary disposition is appropriate where “the position of
one of the parties is clearly right as a matter of law so that there can
be no substantial question as to the outcome of the case, or where,
as is more frequently the case, the appeal is frivolous.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). We
agree with the government that its position is clearly right as a mat-
ter of law; after Terry, there is no substantial question as to the
outcome of this case.
         The Fair Sentencing Act amended 21 U.S.C. sec-
tions 841(b)(1) and 960(b) to reduce the sentencing disparity be-
tween offenses for crack and powder cocaine. See Fair Sentencing
Act, Pub. L. No. 111-220, 124 Stat. 2372 (Aug. 3, 2010). Section 2
of the Fair Sentencing Act changed the quantity of crack cocaine
necessary to trigger a ten-year mandatory minimum sentence from
fifty grams to 280 grams, and the quantity necessary to trigger a
five-year mandatory minimum from five grams to twenty-
eight grams. Id. § 2(a)(1)–(2); see also 21 U.S.C. § 841(b)(1)(A)(iii),
(B)(iii). These amendments were not made retroactive to defend-
ants who were sentenced before the Act. United States v. Berry,
701 F.3d 374, 377 (11th Cir. 2012) (explaining that the Act “does not
apply retroactively”).
       In 2018, Congress enacted the First Step Act, which gave the
statutory penalties for covered offenses enacted under the Fair Sen-
tencing Act retroactive effect. See First Step Act § 404. Now, a
USCA11 Case: 20-12996            Date Filed: 03/16/2022        Page: 7 of 10




20-12996                   Opinion of the Court                              7

court “that imposed a sentence for a covered offense may . . . im-
pose a reduced sentence as if sections 2 and 3 of the Fair Sentencing
Act . . . were in effect at the time the covered offense was commit-
ted.” Id. § 404(b). A “covered offense” is “a violation of a Federal
criminal statute, the statutory penalties for which were modified
by section 2 or 3 of the Fair Sentencing Act . . . , that was commit-
ted before August 3, 2010.” Id. § 404(a). We have said that in grant-
ing relief under the First Step Act, a district court “is not free to
change the defendant’s original guidelines calculations that are un-
affected by sections 2 and 3 [of the Fair Sentencing Act], to reduce
the defendant’s sentence on the covered offense based on changes
in the law beyond those mandated by sections 2 and 3, or to change
the defendant’s sentences on counts that are not ‘covered of-
fenses.’” United States v. Denson, 963 F.3d 1080, 1089 (11th Cir.
2020).
       We conclude that the government is “clearly right” that
Paulk’s 2020 First Step Act motion failed on the merits given the
decision in Terry. 1 In Terry—decided before Paulk filed his initial
brief—the Supreme Court considered whether convictions under
section 841(b)(1)(C) qualify for relief under section 2 of the First
Step Act. 141 S. Ct. at 1860–62. This simple question had a simple
answer: “They do not.” Id. at 1860. The Supreme Court held that


1
    Because we conclude that the government’s position is clearly right under
Terry, we do not address its other argument that Paulk’s 2020 motion for relief
under the First Step Act was impermissibly successive.
USCA11 Case: 20-12996        Date Filed: 03/16/2022     Page: 8 of 10




8                      Opinion of the Court                 20-12996

the Fair Sentencing Act modified the statutory penalties only for 21
U.S.C. section 841(b)(1)(A) and (B); “that is, the offenses that trig-
gered mandatory-minimum penalties.” Id. at 1864. In other
words, the Supreme Court concluded that a sentence imposed un-
der section 841(b)(1)(C) was not a “covered offense” for purposes
of the First Step Act. Id. at 1862, 1864.
       Here, we readily conclude that Paulk’s conviction in count
two for possessing with intent to distribute a detectable amount of
crack cocaine within 1,000 feet of an elementary school was not a
“covered offense” under the First Step Act. This conviction carried
a statutory maximum sentence of twenty years. 21 U.S.C.
§ 841(b)(1)(C). The government sought an enhanced penalty based
on Paulk’s felony convictions, which increased the statutory maxi-
mum to thirty years, id., and the maximum sentence was enhanced
yet again under section 860(a) because Paulk committed his offense
within 1,000 feet of an elementary school, doubling the maximum
and yielding a maximum sentence of sixty years, 21 U.S.C.
§§ 841(b)(1)(C), 860(a). But even though Paulk’s penalty was en-
hanced twice-over, his underlying statutory penalty was still pro-
vided by section 841(b)(1)(C). And, as we have explained, Terry
held that a sentence imposed under section 841(b)(1)(C) is not a
“covered offense” for purposes of the First Step Act because the
Fair Sentencing Act only modified the penalties in sec-
tion 841(b)(1)(A) and (B). 141 S. Ct. at 1864. Thus, it is clear as a
matter of law that Paulk isn’t eligible for a sentence reduction in
USCA11 Case: 20-12996        Date Filed: 03/16/2022      Page: 9 of 10




20-12996                Opinion of the Court                         9

count two under the First Step Act. The government is correct that
summary affirmance is appropriate.
       Although Paulk devotes most of his brief to raising a John-
son claim, that claim is not before us. Paulk’s 2020 First Step Act
motion only argued that he was eligible for relief under that Act.
His motion did not cite to Johnson or otherwise challenge the en-
hancement of his sentence under the Armed Career Criminal Act.
Even if it had, the district court couldn’t have granted relief on that
claim; the First Step Act doesn’t empower a district court to “re-
duce the defendant’s sentence on the covered offense based on
changes in the law beyond those mandated by sections 2 and 3” of
the Fair Sentencing Act, nor does it permit a district court to
“change the defendant’s sentences on counts that are not ‘covered
offenses.’” Denson, 963 F.3d at 1089. Although Paulk raised a
Johnson claim in his 2016 motion, the notice of appeal in this case
specified that he was only appealing the district court’s 2020 order
denying him relief under the First Step Act. Thus, that is the only
order before us for review. And even if Paulk had sought to appeal
in this case the 2016 order denying his Johnson claim, which he
didn’t, an appeal from that order would clearly be untimely. See
Fed. R. App. P. 4(a)(1)(B) (providing that, where the United States
is a party, a party in a civil case must file a notice of appeal within
sixty days after entry of the order appealed from). If Paulk wishes
to raise a Johnson claim in a second or successive petition under
section 2255, the proper procedure is not to raise it in an appeal
from an unrelated order. Rather, the proper procedure is to file a
USCA11 Case: 20-12996        Date Filed: 03/16/2022     Page: 10 of 10




10                      Opinion of the Court                 20-12996

motion with us seeking “an order authorizing the district court to
consider the application.” 28 U.S.C. § 2244(b)(3)(A). Without that
authorization, “the district court lack[ed] jurisdiction to consider a
second or successive petition.” United States v. Holt, 417 F.3d
1172, 1175 (11th Cir. 2005) (citation omitted).
        In sum, it is clear as a matter of law that, under Terry, Paulk
was not sentenced for a “covered offense” as defined by the First
Step Act. He is not entitled to relief under the Act and there is “no
substantial question as to the outcome” of his appeal from the dis-
trict court’s order denying him relief under the Act. See Groendyke
Transp., 406 F.2d at 1162. We therefore GRANT the government’s
motion for summary affirmance and AFFIRM the district court’s
order denying Paulk’s motion for a reduced sentence under the
First Step Act. Our affirmance is without prejudice to Paulk apply-
ing for authorization to file a second or successive section 2255 mo-
tion. We express no opinion on the merits of such an application
in the event Paulk chooses to file one.